
	

114 HR 5310 IH: Creating Higher Education Affordability Necessary to Compete Economically Act
U.S. House of Representatives
2016-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5310
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2016
			Ms. Loretta Sanchez of California (for herself, Mr. Cárdenas, Ms. Judy Chu of California, Mr. Costa, Mr. Cummings, Mr. DeFazio, Mr. Delaney, Ms. Edwards, Mr. Ellison, Mr. Engel, Ms. Eshoo, Mr. Grijalva, Ms. Moore, Mr. Hastings, Mr. Honda, Mr. Kilmer, Mr. Langevin, Mrs. Lawrence, Ms. Lee, Ms. Lofgren, Mr. Lowenthal, Mrs. Carolyn B. Maloney of New York, Mr. McDermott, Mr. Meeks, Mr. Nadler, Mrs. Napolitano, Mr. Nolan, Ms. Norton, Ms. Pingree, Mr. Rush, and Mr. Serrano) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To improve college affordability.
	
	
 1.Short titleThis Act may be cited as the Creating Higher Education Affordability Necessary to Compete Economically Act or the Middle Class CHANCE Act. 2.Increase in the maximum amount of a federal pell grantSection 401(b)(7)(C) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(7)(C)) is amended by striking clauses (ii) and (iii) and inserting the following:
			
 (ii)Award year 2017–2018For award year 2017–2018, the amount determined under this subparagraph for purposes of subparagraph (B)(iii) shall be increased to $9,410.
 (iii)Subsequent award yearsFor award year 2018–2019 and each subsequent award year, the amount determined under this subparagraph for purposes of subparagraph (B)(iii) shall be equal to—
 (I)the amount determined under this subparagraph for the preceding award year; increased by (II)a percentage equal to the annual adjustment percentage for the award year for which the amount under this subparagraph is being determined; and
 (III)rounded to the nearest $5.. 3.Year-round federal pell grant students (a)In generalSection 401(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)) is amended by adding at the end the following:
				
					(8)Year-round federal pell grant students
 (A)In generalNotwithstanding any other provision of this subsection, the Secretary shall award, to an eligible student who meets the requirements in subparagraph (B) who has received a Federal Pell Grant for an award year and is enrolled in a program of study for one or more additional payment periods during the same award year that are not otherwise covered by the student’s Federal Pell Grant, an additional Federal Pell Grant for the additional payment periods.
 (B)EligibilityIn order to be eligible to receive the additional Federal Pell Grant for an award year that is described in subparagraph (A), a student shall, in addition to meeting all eligibility requirements for the receipt of a Federal Pell Grant—
 (i)be enrolled at least on a part-time basis in an institution of higher education; and (ii)have successfully completed at least a full-time course load (as determined by the institution) prior to receiving an additional Federal Pell Grant award as described in subparagraph (A).
 (C)AmountsIn the case of a student receiving more than one Federal Pell Grant in a single award year under subparagraph (A), the total amount of the Federal Pell Grants awarded to such student for the award year shall not exceed an amount equal to 150 percent of the total maximum Federal Pell Grant for such award year calculated in accordance with paragraph (7)(C)(iv)(II).
 (D)Inclusion in duration limitAny period of study covered by a Federal Pell Grant awarded under subparagraph (A) shall be included in determining a student’s duration limit under subsection (c)(5).
 (9)Crossover periodIn any case where an eligible student is receiving a Federal Pell Grant for a payment period that spans 2 award years, the Secretary shall allow the eligible institution in which the student is enrolled to determine the award year to which the additional period shall be assigned..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on July 1, 2016. 4.Pell grant duration limitSection 401(c)(5) of the Higher Education Act of 1965 (20 U.S.C. 1070a(c)(5)) is amended by striking 12 semesters and inserting 15 semesters each place the term appears.
		
